     Case 2:21-cv-00479-JWH-JC Document 8 Filed 04/22/21 Page 1 of 2 Page ID #:9



 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      JUSTIN SILVA,                                 Case No. 2:21-cv-00479-JWH-JC
11
                          Plaintiff,                ORDER DISMISSING ACTION
12                                                  WITHOUT PREJUDICE
                     v.
13
      DEPARTMENT OF STATE
14    HOSPITALS, et al.,
15
                          Defendants.
16
17
18         On December 25, 2020, Plaintiff Justin Silva – who is housed at the
19 Atascadero State Hospital (“ASH”) – signed a “Civil Rights Complaint by a
20 Prisoner” (“Complaint”) suing the Department of State Hospitals and ASH
21 Executive Director Jason Black and essentially challenging the conditions of his
22 confinement at ASH. On the same date, Plaintiff signed an “Application to Proceed
23 In Forma Pauperis by a Prisoner” (“IFP Application”) which was not accompanied
24 by a certified copy of Plaintiff's trust account statement (or institutional equivalent)
25 and disbursement authorization. The Complaint and IFP Application were
26 originally received/formally filed in the Eastern District of California on December
27 30, 2020, but they were subsequently transferred to the Central District of
28 California and assigned to this Court on January 19, 2021.
     Case 2:21-cv-00479-JWH-JC Document 8 Filed 04/22/21 Page 2 of 2 Page ID #:10



 1         On February 25, 2021, this Court issued an order (the “February Order”)
 2 denying the IFP Application with leave to amend within 30 days, advising Plaintiff
 3 that he may re-submit the IFP Application and Complaint to this Court, if submitted
 4 with the certified trust account statement and disbursement authorization, and
 5 notifying Plaintiff that if he failed to submit the required documents within 30 days,
 6 this case shall be dismissed. Although Plaintiff’s deadline to respond to the
 7 February Order and to submit the required documents expired on March 29, 2021,
 8 to date, Plaintiff has not done so. Nor has Plaintiff otherwise communicated with
 9 the Court since the issuance of the February Order.
10         As Plaintiff has failed to provide the Court with the requisite certified trust
11 account statement and disbursement authorization demonstrating that he is entitled
12 to proceed in forma pauperis and has not otherwise responded to the February Order
13 notifying him that the case would be dismissed if he failed to do so,
14 IT IS HEREBY ORDERED that this action is DISMISSED.
15         IT IS SO ORDERED.
16
17 DATED: April 22, 2021
18
19                                    _______________________________________
20                                    HONORABLE JOHN W. HOLCOMB
21                                    UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28

                                                2
